Citation Nr: 1548607	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-24 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.  He received
the Army Commendation Medal with "V" Device and the Combat Infantryman
Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an October
2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office
RO) in Des Moines, Iowa, which denied entitlement to service connection for a
low back disability.

In December 2011, the Veteran testified before the undersigned at a videoconference hearing at the RO.

In February 2012 and April 2014, this matter was remanded for additional development.  

FINDING OF FACT.

The Veteran's current low back disability is the result of an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The first element of service connection is established, as an MRI in January 2011 showed osteophyte formation; a VA examiner diagnosed chronic low back strain later that month; and in October 2012 a VA examination includes a diagnosis of low back strain.

The second element of service connection is also established.  The Veteran reported back pain following a mine explosion in service and the January 2011 examiner opined that the Veteran did have a back injury in service.  Most significantly is the presumption that the injury the Veteran reported as occurring during combat did occur.  38 U.S.C.A. § 1154(b).

Although there were indications of a back disability prior to service, as reported by the Veteran in his medical history for induction into service; this was not confirmed on the induction examination, and the presumption of soundness attaches.  38 U.S.C.A. § 1111 (West 2014).

In February 2012 and April 2014, this matter was remanded in order that the Veteran may be afforded an opinion as to whether any current back disability clearly and unmistakably pre-existed service.  The Veteran was afforded a VA examination in September 2012, but the examiner did not provide this opinion.  The matter was again remanded for an opinion in April 2014.  The examiner was  specifically asked to acknowledge and discuss the significance, if any, of the Veteran's in-service back injury, his post service back injuries, and his reports of back problems ever since service.  

The examiner was also to presume that the Veteran's reports of a back injury and back problems in service were accurate.  It was noted in the instructions that the absence of evidence of treatment for back problems in the Veteran's service treatment records could not, standing alone, serve as the basis for a negative opinion.  In this regard, the Board notes that, among the Veteran's decorations is the Combat Infantryman Badge and, as such, he is afforded the presumptions under 38 U.S.C.A. § 1154(b).

The Veteran was afforded a VA examination dated in May 2014.  The examiner found that there was no clear or unmistakable evidence that a back condition existed prior to military service.  The examiner noted that occasional back pain occurs frequently in normal individuals and is not diagnostic or pathonumonic of any condition.  The examiner also indicated that a review of the service treatment records showed no evidence of diagnosis or treatment of a back condition while on active duty and no evidence any back condition including occasional back pain was permanently aggravated beyond its natural progression by military service.  The examiner did not, however, address the many statements and testimony of the Veteran regarding an injury to his back in service, or presume such reports were true as instructed.  As such, this matter must again be remanded.  

At this point there is not clear and unmistakable evidence of pre-existence, as would be necessary to rebut the presumption of soundness.  The remaining question is whether there is a link between the current back disability and service.  The Veteran has reported that following the combat injury during service he continued to experience periodic back pain.  Some VA examiners have provided negative nexus opinions, but they are of little probative weight, because they have failed to adequately consider the Veteran's competent reports and afford the presumptions required by 38 U.S.C.A. § 1154(b).  

The Federal Circuit has held that those presumptions extend not only to a veteran's reports of combat injuries, but to the reports of associated disability.  Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

Given the current state of the record, the Board resolves reasonable doubt in the Veteran's favor and finds that a nexus between the current low back disability and the in-service injury is established.  38 U.S.C.A. § 1157(b) (West 2014).  Accordingly, service connection for the claimed low back disability granted.


ORDER

Service connection for a low back disability is granted.


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


